Exhibit 10.47

CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

MOVA Pharmaceutical Corporation

and

Depomed, Inc.

COMMERCIAL MANUFACTURING

AGREEMENT

THIS AGREEMENT is executed as of this 19th day of December, 2006 and effective
as of June 1, 2006 (the “Effective Date”), by and between MOVA Pharmaceutical
Corporation (“MOVA”), a corporation organized under the laws of the Commonwealth
of Puerto Rico, having its principal place of business at Villa Blanca
Industrial Park, State Road No. 1, Km. 34.5,Caguas, Puerto Rico, and Depomed,
Inc. (“DEPOMED”), a corporation organized under the laws of the State of
California, having its principal place of business at 1360 O’Brien Drive, Menlo
Park, California 94025. MOVA and DEPOMED each shall sometimes be referred to
herein sometimes as a “Party” and collectively as the “Parties.”

WITNESSETH:

WHEREAS, MOVA is in the business of providing contract manufacturing services to
the pharmaceutical industry and desires to provide such services to DEPOMED;

WHEREAS, DEPOMED desires to engage MOVA to provide certain of such services; and

WHEREAS, MOVA and DEPOMED have agreed upon a contract pursuant to which MOVA
would provide manufacturing and packaging services for the Product (as
hereinafter defined) for DEPOMED pursuant to the terms and conditions set forth
below.

NOW, THEREFORE, in consideration of the foregoing premises, which are hereby
incorporated as a substantive part of this Agreement, and in consideration of
the performance of the mutual covenants and promises herein contained, MOVA and
DEPOMED intending to be legally bound, agree as follows:

ARTICLE 1 – DEFINITIONS

The following terms not defined elsewhere in this Agreement have the following
respective meanings:

“Act” means the Federal Food, Drug, and Cosmetic Act, together with any
regulation promulgated thereunder, including without limitation cGMPs, in each
case as amended from time to time

 

– 1 –



--------------------------------------------------------------------------------

“Active Pharmaceutical Ingredient” or “API” shall mean the substance having the
name of Metformin Hydrochloride.

“Affiliate” shall mean, with respect to either Party, all corporations or other
business entities that, directly or indirectly, are controlled by, control or
are under the common control with that Party. For this purpose, the meaning of
the word “control” shall mean having the ability substantially to direct the
affairs or management of an entity, including, but not be limited to, ownership
of more than fifty percent (50%) of the voting shares or interest of such
corporation or other business entity.

“Annual Volume” means that volume of Product to be manufactured in any year of
this Agreement;

“API Credit Value” means the value to be attributed to the API for certain
purposes of this Agreement as set forth on Schedule E.

“Applicable Law” means all Laws to the extent applicable to the subject matter
of, or the performance by the Parties of their respective obligations under,
this Agreement, including, but not limited to, (i) with respect to MOVA, the Act
and any other Laws of all jurisdictions where the Products are manufactured, and
(ii) with respect to DEPOMED, the Laws of all jurisdictions where the Products
are manufactured, distributed and marketed.

“Authority” means any governmental or regulatory authority, department, body or
agency or any court, tribunal, bureau, commission or other similar body, whether
federal, state, provincial, county or municipal, including, but not limited to,
the FDA;

“Batch Records” shall mean the executed manufacturing instructions, the executed
packaging order, the analytical testing results and any other manufacturing
related document, such as deviation or investigation reports.

“Certificate of Analysis” shall mean documented test results in written form
executed by an authorized responsible person that demonstrate compliance to the
Specifications.

“cGMPs” shall mean the then current and applicable good manufacturing practice
regulations established in 21 C.F.R. Parts 210 and 211, as amended and in effect
from time to time and other applicable FDA policies, as applicable and in effect
from time to time during the term of this Agreement.

“FDA” shall mean the United States Food and Drug Administration.

 

– 2 –



--------------------------------------------------------------------------------

“Intellectual Property” includes, without limitation, rights in patents, patent
applications, formulae, trade-marks, trade-mark applications, trade-names,
Inventions, copyright and industrial designs.

“Latent Defect” shall mean a defect in the Product or the API that results in
the Product not conforming to the Specifications and that was not discoverable
with commercially reasonable inspection.

“Laws” means all laws, statutes, ordinances, regulations, rules, by-laws,
judgments, decrees or orders of any Authority, including, but not limited to,
the Act and cGMPs;

“Materials” shall mean all materials necessary for the manufacture and packaging
of the Product, including but not limited to labels, excipients, packaging
components and raw materials, excluding the Active Pharmaceutical Ingredient.

“NDA or ANDA” shall mean the New Drug Application(s) or Abbreviated New Drug
Application, as the case may be, for the Product submitted to the FDA by
DEPOMED, including any amendments and supplements thereto.

“MOVA Facilities” shall mean the MOVA manufacturing facilities located in
Caguas, Puerto Rico.

“Product” shall mean those finished pharmaceutical products that contain solely
Active Pharmaceutical Ingredient as its active ingredient.

“Quality Agreement” shall mean the quality agreement attached hereto as Schedule
C.

“Specifications” shall mean the file for the Product, which is provided by
DEPOMED to MOVA in accordance with the procedures in Schedule A hereto which
contains documents related to such Product, including but not limited to, the
bulk drug specifications, the formulations, processing specifications, packaging
specifications, packaging bills of material (BOMs), storage requirements, all
environmental health and safety information related to the Product, including
material safety data sheets and finished product specifications that are set
forth in Schedule A hereto for Product manufacturing, packaging and testing, and
any revisions thereto. Specifications shall also include any specifications
added to this Agreement by mutual written agreement of the Parties during the
term of this Agreement.

“USA” shall mean the United States of America.

“Year” means a calendar year.

 

– 3 –



--------------------------------------------------------------------------------

ARTICLE 2 – COMMERCIAL MANUFACTURING SERVICES

2.1 Commercial Manufacturing. Based upon the successfully completed technology
transfer of the Product in accordance with the provisions stated in the Proposal
No. DPM-FCG1-1201-0206-R1, during the term of and subject to the terms and
conditions of this Agreement, DEPOMED hereby grants MOVA the exclusive right to
manufacture and package DEPOMED’s requirements for the USA of the Product, and
MOVA hereby agrees to timely manufacture and package such requirements of
Product for DEPOMED. At such time as DEPOMED first seeks manufacturing services
of a nature similar to those provided by MOVA under this Agreement to meet the
need for Product supply in a country or geographical region, as the case may be,
where Product has not previously been sold, DEPOMED shall offer to MOVA the
opportunity to discuss its capabilities relating to such supply outside the
U.S.A. and to make a proposal to DEPOMED in such regard.

2.2 Forecasts. Manufacturing, packaging and delivery of Product to DEPOMED shall
be conducted by MOVA in accordance with the following forecasting procedure. On
or before the first day of each quarter during the term of this Agreement,
DEPOMED agrees to provide MOVA with a written forecast of the required
quantities for each strength and unit size of the Product, that DEPOMED expects
to purchase during each of the next twelve (12) months commencing October 1,
2006 (“Forecast”). DEPOMED shall advise MOVA of any significant changes in its
estimated forecast of Products. Except as otherwise explicitly described herein,
the quarterly Forecast shall be non-binding. Notwithstanding the foregoing to
the contrary, the initial Forecast shall be submitted to MOVA on or before
June 15, 2006, and shall incorporate Product manufacture or to be manufactured
by MOVA under purchase orders submitted by DEPOMED to MOVA prior to or pending
at the Effective Date.

2.3 Purchase Orders. During the term of this Agreement, not less than ninety
(90) calendar days prior to each requested delivery date, DEPOMED will provide
MOVA with firm purchase orders setting forth the quantities of Product ordered
for each month (“Purchase Order”). The quantities indicated in the Purchase
Order will be for not less than [***] and not more than [***] of the total
number of units of Product forecasted for such month, as provided to MOVA in the
last quarterly Forecast prior to the placement of the Purchase Order. Within ten
(10) calendar days from receipt of each Purchase Order, MOVA shall issue an
order confirmation for such Purchase Order and shall notify DEPOMED of MOVA’s
requirements for API to manufacture and package the quantities covered by the
Purchase Order and the corresponding needs for each month of that quarter. No
Purchase Order, confirmation, shipping document or other document between the
Parties shall supplement or alter the terms set forth in this Agreement without
the express written consent of the Parties.

 

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

– 4 –



--------------------------------------------------------------------------------

2.4 Supply of Materials for Commercial Manufacturing. MOVA shall purchase all
Materials, except the Active Pharmaceutical Ingredient, required for the
manufacture of Product from DEPOMED’s approved vendors, or vendors mutually
agreed to in writing by the Parties. MOVA shall not change any vendors of
packaging components or excipient materials without previous notification to and
written approval from DEPOMED. MOVA shall be responsible for sampling,
inspecting, testing and releasing all excipient materials, packaging materials
and labels for Product.

2.5 Supply of Active Pharmaceutical Ingredient. At least forty-five (45) days
prior to the start of each month, DEPOMED shall furnish to MOVA at MOVA’s plant
in Caguas, Puerto Rico, the Active Pharmaceutical Ingredient [***], in such
quantities as are necessary to enable MOVA to manufacture and package the
required quantities of Product in accordance with the Specifications in Schedule
A hereto. All shipments of Active Pharmaceutical Ingredient shall be accompanied
by a certificate of analysis from the Active Pharmaceutical Ingredient
manufacturer confirming the identity, purity and compliance with the Active
Pharmaceutical Ingredient Specifications covering such Active Pharmaceutical
Ingredient. MOVA shall verify the quantity of each Active Pharmaceutical
Ingredient lot, and will release the supplied material based on tests of
conformance detailed in the Specifications for Active Pharmaceutical Ingredient
approved by DEPOMED. The failure of DEPOMED to supply API or any other item
hereunder shall not give rise to a right to terminate this Agreement or to any
cause of action by MOVA, but shall stand as sufficient justification for MOVA of
its inability to deliver Product, without any further consequences to MOVA, to
the extent it is a direct result of such failure to supply API by DEPOMED.

2.6 Reliance by MOVA

2.6.1 DEPOMED acknowledges that MOVA will rely on the Forecast and the Purchase
Orders submitted pursuant to Sections 2.2 and 2.3 in ordering the Materials
required to meet such Purchase Orders. In addition, DEPOMED understands that to
ensure an orderly supply of such Materials it may be desirable for MOVA to
purchase such Materials in sufficient volumes to meet the production
requirements for Products during the ensuing six (6) months of DEPOMED’s
Forecast or to meet the production requirements of any longer period agreed to
by MOVA and DEPOMED. Accordingly, DEPOMED authorizes MOVA to purchase Materials
in order to satisfy the requirements for Products for the immediately following
six months contemplated in the most recent Forecast provided by DEPOMED and
agrees that MOVA may make such other purchases of Materials to meet the Product
requirements during such longer periods as may be agreed to in writing from time
to time by DEPOMED at the request of MOVA or DEPOMED. If Materials ordered by
MOVA pursuant to the Purchase Orders or this Section 2.6 are not included in
finished Products manufactured for DEPOMED within six months after the
forecasted month in respect of which such purchases have been made (or such
longer period as the parties may agree), or if such Materials have expired or
become

 

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

– 5 –



--------------------------------------------------------------------------------

obsolete during such period (subject to MOVA using the First -In /First -Out
method of accounting for such Materials), then MOVA shall promptly notify
DEPOMED, and DEPOMED shall pay MOVA its actual costs therefor (including all
costs incurred by MOVA in connection with the purchase and handling of such
Materials and MOVA shall ship such Materials to DEPOMED at DEPOMED’s request);
provided, however, that (i) DEPOMED shall have the option but not the obligation
to take title to and possession of all or any portion of such Materials by
written notice to MOVA, in which case MOVA shall cooperate with DEPOMED in the
surrender, delivery and transfer of such Materials as promptly as is
commercially reasonable, with any shipping and related expenses to be borne by
DEPOMED, or (ii) in the event such Materials are incorporated into Products
subsequently purchased by DEPOMED or into third party products manufactured by
MOVA and subsequently purchased by a third party, DEPOMED will receive credit
for any costs of such Materials previously paid to MOVA by DEPOMED. MOVA shall
promptly notify DEPOMED of the identity of any Materials which have been
purchased pursuant to this Section 2.6.1 and have not been used or since expired
or become obsolete and the associated cost to be incurred.

2.6.2 MOVA shall provide DEPOMED, upon execution of this Agreement and
thereafter on an annual basis, with a listing of all Materials which are unique
to the Product, which MOVA anticipates purchasing pursuant to the terms of this
Agreement (in accordance with the Forecasts and Purchase Orders as per
Section 2.2 and 2.3 above, as set forth in Schedule H (the “Exclusive Component
Purchasing Summary”). The Exclusive Components Purchasing Summary shall indicate
which Materials have a limited shelf-life and which are subject to minimum order
quantities as specified by the supplier. If such exclusive Materials, purchased
in accordance with this Section 2, have not been used within six months after
the forecasted month in respect of which such purchases have been made (or such
longer period as the parties may agree), or if such Materials have expired or
become obsolete during such period, Depomed agrees that it shall reimburse MOVA
for the actual costs of such Materials, then MOVA shall promptly notify DEPOMED,
and DEPOMED shall pay MOVA its actual costs therefor (including all costs
incurred by MOVA in connection with the purchase and handling of such Materials
and MOVA shall ship such Materials to DEPOMED at DEPOMED’s request); provided,
however, that (i) DEPOMED shall have the option but not the obligation to take
title to and possession of all or any portion of such Materials by written
notice to MOVA, in which case MOVA shall cooperate with DEPOMED in the
surrender, delivery and transfer of such Materials as promptly as is
commercially reasonable, with any shipping and related expenses to be borne by
DEPOMED, or (ii) in the event such Materials are incorporated into Products
subsequently purchased by DEPOMED, DEPOMED will receive credit for any costs of
such Materials previously paid to MOVA by DEPOMED.

2.6.3 Reimbursement by DEPOMED under this Section 2.6 shall be due, where
applicable, within thirty (30) days of the annual reconciliation and calculation
of such costs. MOVA agrees that it shall provide pricing information sufficient
to show the costs of such Materials, where reimbursement is requested by MOVA,
at the request of DEPOMED.

 

– 6 –



--------------------------------------------------------------------------------

ARTICLE 3 – DELIVERY AND TITLE

3.1 Shipment.

3.1.1 MOVA shall deliver the Product, F.C.A., MOVA Facilities (Incoterms 2000)
and ship it at [***], in accordance with DEPOMED’s written routing orders to
DEPOMED’s designated distribution centers or warehouses. The Product shall be
shipped by MOVA under conditions consistent with Product labeling, the
Specifications and the type of transport to be established by DEPOMED. For each
lot of Product shipped to DEPOMED by MOVA a Certificate of Analysis will be
provided by MOVA. In addition, MOVA shall include a packing slip with each order
shipped, copy of which will be provided to DEPOMED upon shipment of the Product
to the designated distribution centers or warehouses. DEPOMED shall be
responsible for all cost associated with the delivery of the Product.

3.1.2 MOVA shall provide DEPOMED prompt written notice if MOVA becomes aware of
any circumstance that may render it unable to timely supply Product to DEPOMED.
In the event there is a delay in the delivery of Product, the responsible Party
that has caused such delay shall be responsible for the cost of the premium time
and shipping via an expedited routing.

3.2 Title. Title and risk of loss to all API, all work in process to manufacture
the Product, and all Product in the possession of, or under control or
responsibility of, MOVA shall, at all times, remain in DEPOMED; provided,
however, that, subject to the provisions of Section 7.6, MOVA shall assume
liability for any loss or damage relating to the foregoing due to MOVA’s
negligence or willful misconduct.

ARTICLE 4 – QUALITY

4.1 Quality Control. MOVA shall ensure that all Product supplied to DEPOMED
complies with the Specifications and has been manufactured in accordance with
cGMPs. In addition, without limiting the foregoing, MOVA and DEPOMED shall
comply with their respective obligations under the Quality Agreement.

4.2 Stability Testing. MOVA shall conduct stability testing services on the
Product in accordance with the protocols established in the Specifications and
for the fees specified in Schedule D.

4.3 Test Reports and Certificates of Analysis. Prior to delivery to DEPOMED or
its designee, of each lot of Products supplied pursuant to this Agreement, MOVA
shall test the Product in accordance with the Specifications. Each test report
shall set forth the items tested, the Specifications, and the test results in a
Certificate of Analysis for each

 

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

– 7 –



--------------------------------------------------------------------------------

batch or lot of Product delivered. MOVA shall send such Certificate of Analysis
to DEPOMED at the time of the shipment of the Products to which it relates. With
every shipment MOVA shall certify that each batch or lot has been manufactured
and packaged in accordance with cGMPs and with the Specifications.

4.4 Modifications. DEPOMED will inform MOVA in writing of any modifications
required to the Specifications in accordance with the procedure set forth in
Schedule A. Any change in the manufacturing process by MOVA (such as changes in
Specifications, raw material testing, quality controls, equipment, facilities,
manufacture and/or packaging) shall be subject to DEPOMED´s prior written
approval.

4.5 Deviations. MOVA will diligently track all deviations associated with the
Product. MOVA shall be responsible for investigating, resolving, and documenting
deviations from Batch Records and Specifications and reporting on such matters
to DEPOMED promptly and regularly. MOVA will notify DEPOMED of any Significant
Deviations (as defined herein) within twenty-four (24) hours of occurrence
according to written standard operating procedures approved in writing by
DEPOMED. MOVA shall ensure that appropriate investigations are conducted. MOVA
shall provide quality assurance approval for all investigations and corrective
and preventive action plans, all of which shall be shared in advance with
DEPOMED and shall be subject to the reasonable approval of DEPOMED. For purposes
of this Agreement a “Significant Deviation” shall mean any deviation:
(i) resulting in an immediate or probable wide-ranging impact on GMP products,
processes or systems in any facility where activities are conducted pursuant to
this Agreement, (ii) which could result in significant Product safety or
efficacy risks (e.g., sterility failure or data integrity issues), (iii) which
would require notification to a regulatory authority, or (iv) which would
otherwise be considered by reasonable quality assurance professionals to be
significant.

4.6 Rejection.

4.6.1 DEPOMED shall have thirty (30) calendar days following the date on which
DEPOMED actually receives a shipment of Product from MOVA to reject the same,
because all or part of the shipment fails to conform to cGMPs or the
Specifications. For purposes of this Agreement, no claims due to Latent Defects
shall be made after six (6) months after the expiration date of the Product.
DEPOMED shall notify MOVA within thirty (30) calendar days following discovery
of any Latent Defect not discoverable upon reasonable physical inspection. MOVA
shall not be held responsible for reasons related to the carrier; provided MOVA
has packed and shipped in accordance with applicable Specifications and followed
DEPOMED’s other shipping instructions. A shipment of Product shall not be deemed
received until actual receipt by DEPOMED, or third parties designated by DEPOMED
in the Purchase Order, of both the Product with the appropriate shipping
documents, and copies of the complete certificates of analysis relating thereto
including, but not limited to, certification of manufacture in compliance with
cGMPs and including any deviation report.

 

– 8 –



--------------------------------------------------------------------------------

4.6.2 DEPOMED or its designee shall give MOVA written notice (“Deficiency
Notice”) of all claims for Products that fail to conform with the
Specifications, cGMP’s or any Applicable Law. Should DEPOMED or its designee
fail to provide MOVA with the Deficiency Notice within the applicable thirty
(30) days period, then the delivery shall be deemed to have been accepted,
provided however that the foregoing limitation shall not apply to Latent Defect
claims. Any rejection shall be made effective by DEPOMED or its designee giving
notice to MOVA specifying the manner in which all or part of such shipment
failed to meet the aforementioned requirements.

4.6.3 Upon rejection of a shipment or lot of PRODUCT, DEPOMED or its designee
may require at its option, rework in accordance with procedures spelled out in
the applicable NDA, destruction or replacement of the shipment. Cost associated
with such rework, destruction or replacement of shipment shall be borne by the
Party responsible. MOVA shall be so responsible for only those failures due to
its negligence or willful misconduct, whether such failure is discovered before
or after shipping. For clarification purposes and by means of example, MOVA’s
failure to follow the protocols agreed to by the Parties, MOVA’s standard
operating procedures, written instructions from DEPOMED not contrary to law, or
cGMP regulations shall be deemed to constitute negligence on the part of MOVA.

4.6.4 If MOVA and DEPOMED fail to agree on the cause for such Product failure,
the dispute may be referred to a Laboratory or an independent expert of
recognized repute, as the case may be, pursuant to Section 4.7 herein, and the
finding of such Laboratory or expert shall be determinative as to the cause for
such failure. When there has been no definitive determination of the cause for
failure, whether following reasonable investigations by MOVA and DEPOMED or
referral of a dispute to the Laboratory or expert, each of MOVA and DEPOMED
shall bear their respective costs of such failure. DEPOMED shall not be entitled
to payment from MOVA for lost raw materials and MOVA shall not be entitled to
payment for services in manufacturing such failed Product.

4.6.5 If DEPOMED, due to the negligence or willful misconduct of MOVA, rejects a
shipment before the date on which payment therefor is due pursuant to Sections
5.1 and 5.2 hereof, DEPOMED may withhold payment for that shipment or the
rejected portion thereof. In the event that DEPOMED, due to the negligence or
willful misconduct of MOVA, rejects a shipment or portion thereof within such
thirty (30) calendar day period but after payment therefor has been made,
DEPOMED shall be entitled to recoup the payment amount by, at DEPOMED’s
election, MOVA issuing a prompt refund or DEPOMED offsetting such amount against
the payment of future invoices for shipments of Product that may become due
hereunder. Payments for all shipments or portions thereof that DEPOMED rejects
but, did not have the right to reject, shall be paid to MOVA within fifteen
(15) calendar days following the date on which such determination is made and
DEPOMED shall bear the responsibility for any costs incurred by MOVA as a
consequence of such rejection, including the destruction of the rejected lots.

 

– 9 –



--------------------------------------------------------------------------------

4.6.6 Notwithstanding the foregoing, MOVA shall not destroy any rejected lots as
to which there exists a dispute until such dispute has been resolved. DEPOMED’s
exclusive remedies under this Agreement for the delivery of Product not
conforming to the Specifications, delivered without the required documentation,
or not manufactured in accordance with cGMPs shall be as set forth in this
Article 4, Section 8.1, Section 10.3, and Section 10.7.

4.7 Disputes. Notwithstanding anything in this Agreement to the contrary, if
MOVA disputes DEPOMED’s right to reject all or part of any shipment of the
Product pursuant to the provisions of Section 4.5 hereof, and such dispute is
not resolved by mutual agreement of the Parties within sixty (60) calendar days,
such dispute if related to an analytical result shall be resolved by the
determination of a laboratory approved by both MOVA and DEPOMED that is
compliant with FDA guidelines and regulations or if relating to another item of
compliance with the Specifications, an independent expert of recognized repute
within the United States pharmaceutical industry, as applicable, mutually agreed
upon by the Parties (the “Laboratory”), the appointment of which shall not be
unreasonably withheld or delayed by either Party. The determination of the
Laboratory shall be final and binding upon the Parties. The fees and expenses of
the Laboratory making the determination as well as all costs relating to the
supply of defective Product shall be paid by the Party against whom the
determination is made.

4.8 Defective Active Pharmaceutical Ingredient. In the event that the Laboratory
or MOVA determines that the failure of Product to meet Specifications is due to
a defect in API that could not have been reasonably discovered using the testing
methods set forth in the Specifications, and contemplated by, this Agreement,
MOVA shall be entitled to the Production Fees (as defined in Section 5.1) for
(i) such finished Product, and (ii) the costs of the testing methods employed by
MOVA to determine the defect in the API.

4.9 Access to MOVA Facilities by DEPOMED Representatives. Upon reasonable
advance notice, MOVA shall permit DEPOMED representatives to enter MOVA’s plant
during regular business hours for the purpose of making quality control
inspections of the facilities used in the manufacture of Product for DEPOMED,
during the period of such use. Any DEPOMED representatives shall be advised of
the confidentiality obligations of Article 6 and shall follow such security and
facility access procedures as are reasonably designated by MOVA. MOVA may
require that at all times the DEPOMED representative be accompanied by a MOVA
representative and that the DEPOMED representative not enter areas of the
facility used in production of the Product at times other than when the
production is occurring to assure protection of MOVA or third party confidential
information.

4.10 Active Pharmaceutical Ingredient Yield Calculation.

(a) Reporting. MOVA shall provide DEPOMED with a monthly inventory report,
within four (4) business days after the end of each month, of the API held by
MOVA in accordance with the inventory report form annexed hereto as Schedule F,
which shall contain the following information for such month:

“Quantity Received” shall mean the total quantity of API that complies with the
applicable Specifications for the API when received at the MOVA Facility.

 

– 10 –



--------------------------------------------------------------------------------

“Quantity Dispensed” shall mean the total quantity of API dispensed at the MOVA
Facility during the applicable period. The Quantity Dispensed is calculated by
adding the Quantity Received to the existing inventory of API that complied with
the Specifications for API upon receipt by MOVA and is held at the beginning of
the applicable period, less the inventory of API that is held at the end of such
period. The Quantity Dispensed shall only include API received and dispensed in
connection with commercial manufacturing of Products and, for certainty, shall
not include any (i) API that must be retained by MOVA as samples pursuant to
this Agreement, the Quality Agreement or applicable regulatory requirements,
(ii) API contained in Product that must be retained as samples pursuant to this
Agreement, the Quality Agreement or applicable regulatory requirements,
(iii) API used in connection with testing by or on behalf of MOVA or DEPOMED in
the performance of this Agreement or the Quality Agreement (if applicable) and
(iv) API dispensed in connection with technical transfer activities or
development activities during the applicable period, including, without
limitation, any regulatory, stability, validation or test batches manufactured
during the applicable period and required in the performance of this Agreement,
the Quality Agreement or pursuant to Applicable Law.

“Quantity Converted” shall mean the total amount of API contained in the
Products produced with the Quantity Dispensed and delivered to DEPOMED and not
rejected, recalled or returned in accordance with Section 4.6 or Article 8 as a
result of a failure by MOVA to provide manufacturing services in accordance with
this Agreement, the Quality Agreement, the Specifications, and Applicable Law.

Within 60 days after the end of each Year, MOVA shall prepare an annual
reconciliation of API in accordance with the reconciliation report form annexed
hereto as Schedule G including the calculation of the “Actual Annual Yield” or
“AAY” for the Product at the MOVA Facility during the Year. AAY is the
percentage of the Quantity Dispensed that was converted to Products delivered
and is calculated as follows:

 

Quantity Converted during the Year   x   100% Quantity Dispensed during the Year
   

The Parties agree that the target yield in respect of such Product at the MOVA
Facility (the “Target Yield”) is equal to [***]. MOVA shall maintain Actual
Annual Yield levels for each Product equal to or above the applicable Target
Yield.

(b) Shortfall Calculation. If the Actual Annual Yield falls below the respective
Target Yield in a Year, then the shortfall for such Year (the “Shortfall”) shall
be determined based on the following calculation:

[(Target Yield – AAY] * API Credit Value * Quantity Dispensed

 

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

– 11 –



--------------------------------------------------------------------------------

The Shortfall shall be disclosed by MOVA on the reconciliation report prepared
in the form annexed hereto as Schedule G.

(c) Credit. If there is a Shortfall for a Product in a Year, then MOVA shall
credit DEPOMED’s account for the amount of any such Shortfall not later than 60
days after the end of each Year. Each credit under this Section 4.10 shall be
summarized on the reconciliation report prepared in the form annexed hereto as
Schedule G and shall be made in accordance with Section 5.2. Upon expiration or
termination of this Agreement any remaining credit amount owing under this
Section 4.10 shall be reimbursed to DEPOMED by payment thereof to DEPOMED.

(d) Maximum Credit. Notwithstanding the following provisions of this
Section 4.10, MOVA’s liability for API calculated in accordance with this
Section 4.10 for any Product in a Year shall not exceed, in the aggregate, the
Maximum Credit Value set forth in Schedule E hereto.

ARTICLE 5 – PRODUCTION FEES AND PAYMENT

5.1 Production Fees. DEPOMED shall pay MOVA for manufacturing finished Product
in accordance with the fees set forth in Schedule B hereto (“Production
Fee(s)”). [***]

5.2 Invoices.

5.2.1 MOVA shall invoice DEPOMED for the Production Fees on or after MOVA ships
the subject Product and sends the manufacturing and testing records and
deviation report, if any, for each lot of Product to DEPOMED. All invoices shall
be due and payable within thirty (30) calendar days after the receipt of the
invoice. If DEPOMED disagrees for any reason with the amount of any invoice
submitted by MOVA, DEPOMED shall notify MOVA of such disagreement within thirty
(30) calendar days after receipt of such invoice, and the Parties shall promptly
attempt to resolve the difference. Any portion of the invoiced amount that is
not in dispute shall be paid within thirty (30) calendar days after the original
date of receipt of the invoice.

5.2.2 In the event that any Product manufactured in accordance with DEPOMED’s
orders cannot be recommended for disposition by MOVA for a period of thirty
(30) calendar days following completion of manufacturing and such delay arises
from cause(s) which have been established to be other than the negligent or
willful misconduct of MOVA or MOVA’s failure to fully comply with the
manufacturing protocols and GMPs, MOVA may upon the expiration of such thirty
(30) day period invoice DEPOMED for the applicable Production Fees and such
invoice shall be due according to Section 5.2 hereof.

5.3 Adjustments for changes in the U.S. Producer Price Index. The Production
Fees shall be adjusted [***]. In addition, the Production Fee shall be adjusted
[***].

 

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

– 12 –



--------------------------------------------------------------------------------

5.4 Adjustments for Cost of Materials. At any time during a Year when MOVA
determines that its actual cost of Materials used in the manufacture of Product
has increased or decreased in excess of [***] of the per unit prices set forth
on Schedule B (or otherwise established) for either or both bulk and bottled
Product, the price per unit of Product so affected shall be adjusted to give
effect to the actual increase in cost or savings in the cost of Materials in
excess of [***]. MOVA shall make such calculation on a per lot basis, but shall
convert such calculation into the units expressed on Schedule B for proper
comparison. Such newly calculated prices shall take effect with the first lot of
Material so affected. Any such adjusted price shall remain in effect until next
adjusted. No adjustment shall be made in any Year when increases or decreases in
the actual cost of Materials do not exceed [***], as described above. In support
of any adjustment to the prices of Product to DEPOMED made pursuant to this
Section 5.3, MOVA shall disclose in writing to DEPOMED the costs of Materials
before and after such adjustment. MOVA shall keep complete and accurate records
of such costs and shall allow DEPOMED or its representatives to audit such
records. MOVA shall use its best efforts to keep the cost of Materials at
current or lower levels while utilizing only those vendors approved by DEPOMED.
Any adjustment pursuant to this Section 5.4 shall be taken into consideration
when calculating any price adjustment pursuant to Section 5.3 so as not to cause
a multiple increase.

5.5 Adjustments Due to Technical Changes. In the event that there are changes in
laws or regulations, cGMPs, the Specifications or the Quality Agreement in a
manner that increases or decreases, in the aggregate, the manufacturing cost on
a per lot basis by more than [***] of the per unit price to DEPOMED, the entire
corresponding change on a per unit price to DEPOMED shall be made to the
Production Fees set forth in Schedule B, any other relevant document and the
related schedules shall be revised. Any changes subject to this Section 5.5
shall be implemented after a technical review and prior approval by the Parties.

5.6 Multi-Country Manufacturing Services. If and when DEPOMED decides to have
MOVA provide manufacturing services with respect to the Product for countries
outside the USA, then MOVA shall prepare a quotation for consideration by
DEPOMED for the additional costs, if any, and the change over the Production
Fees for the Product destined for each new country. The agreed new Product
requirements and related costs and changes over the Production Fees shall be set
out in an amendment to this Agreement. If MOVA comes to manufacture Product for
countries outside the USA, by undertaking such activity it hereby represents and
warrants that all such Product shall be manufactured, stored, handled, and
shipped in compliance with all Applicable Law where such Product is destined.

5.7 Volume Reduction. If at any time during the term of this Agreement the
annual volume order by DEPOMED falls below five (5) million tablets, then MOVA
shall be entitled to request an adjustment to the Production Fees with respect
to the Product to reflect the increased costs that MOVA will incur as a result
of the reduced volumes. To the extent that the Production Fee has been
previously adjusted pursuant to this Section 5.7 to reflect reduced volumes, the
adjustment provided for shall operate based on the fees attributed to such
Product at the time the last of such adjustments were made, including any other
applicable price adjustments in accordance with this Article 5.

 

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

– 13 –



--------------------------------------------------------------------------------

ARTICLE 6 – CONFIDENTIAL INFORMATION

6.1 Confidentiality. Any information or data (including but not limited to
technical information, experience, or data) regarding either Party’s
formulations, plans, programs, plants, process, technical materials, products,
production requirements, standard specifications, costs, equipment, operations,
procedures, instructions or customers (all of which is herein referred to as
“Confidential Information”) is the sole property of each respective Party. Each
Party shall treat the other Party’s Confidential Information in the same
protective manner that it treats its own Confidential Information. Except as
provided herein, the Parties shall not during the term of this Agreement and for
a period of five (5) years from the date of termination of expiration of this
Agreement, use, or disclose to others, or permit their employees or agents to
use or disclose to others Confidential Information which has heretofore come or
hereafter may come within the knowledge of, or which has been or may hereafter
be acquired or developed by the respective Party, its employees or agents, in
the performance of any services hereunder. For the avoidance of doubt,
manufacturing processes, analytical methods used in the manufacture of Product
and test results shall be the Confidential Information of DEPOMED. This
paragraph shall not prevent either Party from using or disclosing to others
information:

(a) that is known to the receiving Party at the time it is disclosed by or
obtained from the disclosing Party, which knowledge can be established by
competent evidence; or

(b) that is in the public domain at the time of disclosure, or through no fault
of the receiving Party becomes available to the public;

(c) that lawfully becomes available to the receiving Party from a source other
than the disclosing Party;

(d) that a Party can prove by written records dated prior to the date of
disclosures hereunder that such information was independently developed by
persons not engaged in activities hereunder and without regard to any
information conveyed hereunder or arising in connection herewith; or

(e) is required by law or court order or a judicial or administrative agency of
competent jurisdiction to be disclosed, after maximum practicable notice by the
receiving Party to the disclosing Party, provided that in each case the
receiving Party shall use its best efforts to limit such disclosure and maintain
the confidentiality of such Confidential Information to the extent possible; or

 

– 14 –



--------------------------------------------------------------------------------

(f) that is needed to be disclosed for the sole purpose of carrying out the
responsibilities and obligations of this Agreement.

6.2 Obligations Upon Termination. Upon termination of this Agreement, if
requested, the receiving Party shall deliver to the disclosing Party all notes,
drawings, blueprints, manuals, letters, notebooks, reports and other materials
of or pertaining to the Confidential Information, including all copies thereof,
and all other Confidential Information that is in the possession of or under the
control of the receiving Party, except for one copy which shall be maintained in
the files of counsel for the sole purpose of assuring compliance with the
continuing confidentiality obligations under this Agreement.

6.3 Access Restriction. The Parties shall restrict access to Confidential
Information to as few as practicable of their employees and agents, and in all
cases shall restrict such knowledge to only those employees and agents who are
directly connected with the performance of the services hereunder.

6.4 Equitable and other Injunctive Relief. The Parties acknowledge and agree
that disclosure, distribution, use or any other handling of the Confidential
Information contrary to the terms of this Agreement will cause irreparable harm
to the Party owning such Confidential Information for which damages at law will
not provide an adequate remedy. The Parties agree that the provisions of this
Article 6 may be specifically enforced in addition to any and all other remedies
available at law or in equity.

ARTICLE 7 – INDEMNIFICATION

7.1 Indemnification by DEPOMED. DEPOMED shall indemnify, defend and hold MOVA,
its Affiliates and their respective directors, officers, employees and agents
harmless from and against all claims, causes of action, suits, costs and
expenses (including reasonable attorney’s fees), losses or liabilities of any
kind asserted by third persons (except to the extent due to a negligent or
willful act or omission of an indemnified party) that arise out of or are
attributable to:

(i) any material breach of this Agreement by DEPOMED; or

(ii) any negligence or willful misconduct on the part of DEPOMED, its employees,
agents or representatives; or

(iii) any violation by DEPOMED of any Intellectual Property rights, including
but not limited to, patent rights or any property rights of any third party
related to the Product, except where such violation is attributable to MOVA.

7.2 Indemnification by MOVA. MOVA shall indemnify, defend and hold DEPOMED, its
Affiliates and their respective directors, officers, employees and agents
harmless from and against all claims, causes of action, suits, costs and
expenses

 

– 15 –



--------------------------------------------------------------------------------

(including reasonable attorney’s fees), losses or liabilities of any kind
asserted by third persons (except to the extent due to a negligent or willful
act or omission of an indemnified party) that arise out of or are attributable
to:

(i) any material breach of this Agreement by MOVA; or

(ii) any negligence or willful misconduct on the part of MOVA, its employees,
agents or representatives; or

(iii) any violation by MOVA of any Intellectual Property rights, including but
not limited to, patent rights or any property rights of any third party related
to the Product, except where such violation is attributable to DEPOMED.

7.3 Consequential Damages. Under no circumstances whatsoever shall either Party
be liable to the other in contract, tort, negligence, breach of statutory duty
or otherwise for (i) any (direct or indirect) loss of profits, of production, of
anticipated savings, of business or goodwill or (ii) any other liability,
damage, costs or expense of any kind incurred by the other Party of an indirect
or consequential nature, regardless of any notice of the possibility of such
damages. The foregoing shall not be construed to limit payment of any amount due
pursuant to either Section 7.1 or Section 7.2.

7.4 Indemnification Procedures. Each Party shall notify the other promptly of
any threatened or pending claim or proceeding covered by any of the above
Sections in this Article 7 and shall include sufficient information to enable
the other Party to assess the facts. Each Party shall cooperate fully with the
other Party in the defense of all such claims. No settlement or compromise shall
be binding on a Party hereto without its prior written consent, whereas such
consent shall not be unreasonably withheld or delayed. The indemnitee, its
Affiliates and their respective directors, officers, employees and agents shall
cooperate fully with the indemnitor and its legal representatives in the
investigation and defense of any claim, lawsuit or other action covered by this
indemnification, all at the reasonable expense of the indemnitor. The indemnitee
shall have the right, but not the obligation, to be represented by counsel of
its own selection and expense.

7.5 Insurance. During the term of this Agreement, each Party shall maintain
adequate product liability insurance. During the term of this Agreement, MOVA
and DEPOMED shall each maintain comprehensive general liability insurance,
including product liability. At the time of first commercial sale of Product
manufactured pursuant to this Agreement, the insurance afforded by the Parties
shall be primary insurance with minimum limits of [***] per occurrence and an
annual aggregate amount of [***]. Such insurance shall not be cancelled or
modified without providing the other Party at least thirty (30) calendar days
prior written notice. If requested each Party will provide the other with a
certificate of insurance evidencing the above and showing the name of the
issuing company, the policy number, the effective date, the expiration date and
the limits of liability. If a Party is unable to maintain the insurance policies
required under this

 

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

– 16 –



--------------------------------------------------------------------------------

Agreement through no fault on the part of such Party, then such Party shall
forthwith notify the other Party in writing and the Parties shall in good faith
negotiate appropriate amendments to the insurance provision of this Agreement in
order to provide adequate assurances.

7.6 Limitation of Liability.

7.6.1 API. Except as expressly set forth in Section 4.10 hereof (including with
respect to API lost or damaged due to MOVA’s negligence or willful misconduct
under no circumstances shall MOVA be responsible for any loss or damage to the
API) MOVA’s maximum liability for loss or damage to API shall not exceed the
Maximum Credit Value in any Year. The parties agree that MOVA’s maximum
liability for API under this Section 7.6.1 shall be in addition to any liability
of MOVA for other matters pursuant to Section 7.6.3.

7.6.2 Product Claims. Unless MOVA has failed to provide the manufacturing
services hereunder in accordance with the Specifications, cGMPs, Applicable Law
or Section 14.1 of this Agreement, MOVA shall not be liable nor have any
responsibility for any deficiencies in, or other liabilities associated with,
any Product manufactured by it, including, without limitation, the costs and
expenses of any Recall (collectively, “Product Claims”). For greater certainty,
MOVA shall have no obligation for any Product Claims to the extent such Product
Claim (i) is caused by deficiencies with respect to the setting of the
Specifications, the inherent safety, efficacy or marketability of the Products
or any distribution thereof, (ii) results from a defect in Materials that is not
reasonably discoverable by MOVA using the test methods set forth in the
Specifications, (iii) results from a defect in the API or Materials supplied by
DEPOMED that is not reasonably discoverable by MOVA using the test methods set
forth in the Specifications, (iv) is caused by actions of third parties
occurring after such Product is shipped by MOVA pursuant to Section 3.1; (v) is
due to packaging or labeling defects or omissions for which MOVA has no
responsibility, or (vi) is due to any other breach by DEPOMED of its obligations
under this Agreement. For greater certainty, if failure by MOVA to provide the
manufacturing services hereunder in accordance with the Specifications, cGMPs,
Applicable Law or Section 14.1 of this Agreement which gives rise to a Product
Claim, then MOVA’s obligations under this Section 7.6.2 shall not be subject to
the maximum liability limitation set forth in Section 7.6.3.

7.6.3 Maximum Liability. Except as set forth in Sections 7.6.1, 7.6.2, and
excluding MOVA’s liability for replacement Product under Article 4, MOVA’s
maximum liability under this Agreement for any reason whatsoever, shall not
exceed in a Year, in the aggregate the greater of $500,000 or 35 % of the
purchase price for Product arising from Purchase Orders submitted in such Year
up to a cap of $2,500,000 in any Year.

 

– 17 –



--------------------------------------------------------------------------------

ARTICLE 8 – RECALLS

8.1 Recalls. In the event (i) any Authority issues a request, directive or order
that the Product be recalled, or (ii) a court of competent jurisdiction orders
such a recall, or (iii) DEPOMED reasonably determines that the Product should be
recalled, the Parties shall take all appropriate corrective actions.

8.1.1 In the event that such Recall results from the manufacture, packaging,
storage, testing and handling of the Product by MOVA and such recall or event is
due to MOVA’s failure to provide the manufacturing services hereunder in
accordance with the Specifications, and Applicable Law, as determined by the
Laboratory, MOVA shall be responsible for the documented out-of-pocket expenses
of such Recall or return and shall use its commercially reasonable efforts to
replace the recalled or returned Products with new Products contingent upon the
receipt from Depomed of all API required for the manufacture of such replacement
Product. For greater certainty, MOVA’s responsibility for any loss of API in
connection with the recalled Product shall be subject to the limitation set
forth in Section 7.6.1. In the event that MOVA is unable to replace the recalled
or returned Products, then DEPOMED may request MOVA to reimburse DEPOMED for the
Production Fees paid to MOVA with respect to the recalled Products. In all other
circumstances, Recalls, returns or other corrective actions shall be made at
DEPOMED’s cost and expense. For the purposes of this Agreement, the expenses of
Recall shall include, without limitation, the expenses of notification and
destruction or return of the recalled Product, and DEPOMED’s costs for the
Product recalled. Marketing and advertising expenses associated with the
goodwill of the Product subject to the recall shall not be included as an
expense of recall and shall, in all instances, be borne by DEPOMED. The remedies
set forth above shall constitute the sole remedy of each Party under this
Section 8.1.

8.1.2 MOVA shall have no obligation pursuant to Section 8.1 above to the extent
such claim (i) is caused by deficiencies with respect to the setting of the
Specifications, the inherent safety, efficacy or marketability of the Products
or any distribution thereof, (ii) results from a defect in Materials that is not
reasonably discoverable by MOVA using the test methods set forth in the
Specifications, (iii) results from a defect in the API or Materials supplied by
DEPOMED that is not reasonably discoverable by MOVA using the test methods set
forth in the Specifications, (iv) is caused by actions of third parties
occurring after such Product is shipped by MOVA pursuant to Section 3.1; (v) is
due to packaging or labeling defects or omissions for which MOVA has no
responsibility, or (vi) is due to any other breach by DEPOMED of its obligations
under this Agreement.

8.2 Recall Coordination. All coordination of any recall or field correction
activities involving Product shall be handled by DEPOMED, but MOVA shall
reasonably cooperate with DEPOMED in accomplishing any of the foregoing actions.

8.3 Recall Records. Each of the Parties shall maintain complete and accurate
recall records of all the Product sold by it for such periods as may be required
by Applicable Law, but in no event less than three (3) years after the date of
the recall. Each party shall promptly notify the other by telephone (to be
confirmed in writing) of any information which might affect the marketability,
safety or effectiveness of the Products and/or which

 

– 18 –



--------------------------------------------------------------------------------

might result in the Recall or seizure of the Products. Upon receiving any such
notice or upon any such discovery, each party shall cease and desist from
further shipments of such Products in its possession or control until a decision
has been made whether a Recall or some other corrective action is necessary. The
decision to initiate a Recall or to take some other corrective action, if any,
shall be made and implemented by DEPOMED. “Recall” shall mean any action (i) by
the Client to recover title to or possession of quantities of the Products sold
or shipped to third parties (including, without limitation, the voluntary
withdrawal of Products from the market); or (ii) by any regulatory authorities
to detain or destroy any of the Products. Recall shall also include any action
by either party to refrain from selling or shipping quantities of the Products
to third parties which would have been subject to a Recall if sold or shipped.

8.4 Disputes. Any disputes, as between MOVA and DEPOMED, with regards to the
quality of the Product shall be handled according to the provisions stated in
Section 4.7 of this Agreement.

ARTICLE 9 – RECORDS AND AUDITS

9.1 Records and Retained Samples. During the term hereof, MOVA shall (i) prepare
and maintain Batch Records and (ii) retain samples, properly stored, from each
lot or batch of Products supplied by MOVA hereunder, sufficient to perform each
quality control test specified in the Specifications at least twice. DEPOMED
agrees to provide for such purpose all the information, processes, analytical
methods, testing procedures, and any other information reasonably requested by
MOVA and in the possession of DEPOMED necessary for manufacturing the Product in
accordance with cGMPs. MOVA agrees to provide DEPOMED upon release and delivery
of the Product, copies of the analytical testing data such as Certificate of
Analysis. MOVA agrees to provide DEPOMED copies of its executed Batch Records
and related documents. Such records shall be available for audit by DEPOMED, and
its designates, as well as FDA and foreign regulatory agencies, upon request.
MOVA shall store the manufacture and analysis documentation for each batch of
PRODUCT for the shelf life period of the respective batch and for two (2) years
thereafter.

9.2 Quarterly Review. Each party shall forthwith upon execution of this
Agreement appoint one of its employees to be a relationship manager responsible
for liaison between the parties. The relationship managers shall meet not less
than quarterly, whether in person, by means of video conference, telephone or
such other agreed upon means of communication, to review the current status of
the business relationship and manage any issues that have arisen.

ARTICLE 10 – TERM AND TERMINATION

10.1 Term. Subject to the termination provisions of Section 10.3, the initial
term of this Agreement shall commence on the Effective Date and shall end on the
fifth (5th)

 

– 19 –



--------------------------------------------------------------------------------

anniversary from regulatory approval of the first dosage form of the Product at
MOVA’s Facilities, the (“Initial Term”). Thereafter, this Agreement shall be
automatically renewed for an additional term of two (2) years unless one Party
gives notice to terminate twelve (12) months prior to the expiration of the
Initial Term or any extension thereof.

10.2 Termination due to Market Conditions; Early Termination by Depomed.

(a) At any time after a period of two (2) years from the Effective Date, DEPOMED
shall be entitled to terminate this Agreement, upon one hundred and eighty
(180) days written notice to MOVA, if due to market conditions, the Product
becomes commercially unfeasible and DEPOMED discontinues selling the Product. If
DEPOMED subsequently elects to resume commercializing the Product, this
Agreement shall once again take effect between the Parties, and the Parties
shall meet in good faith to determine the procedure to follow in order for
DEPOMED to resume the purchase of Product from MOVA and MOVA resume the supply
of Product to DEPOMED.

10.3 Termination. This Agreement may be terminated under the conditions stated
herein:

(a) by either Party by giving the other Party written notice thereof if the
other Party fails to remedy and make good any breach in the performance of any
condition or obligation under this Agreement after ninety (90) calendar days of
the date of a written notice of breach is sent to the breaching Party thereof,
or if such breach cannot be reasonably remedied within such ninety (90) calendar
day period; the Party in default diligently commences and continues to remedy
such breach; or

(b) by DEPOMED by giving MOVA written notice of a breach of the Quality
Agreement if MOVA fails to remedy and make good any breach in the performance of
any condition or obligation under the Quality Agreement after ninety
(90) calendar days of the date of a written notice of breach is sent to the
breaching Party thereof, or if such breach cannot be reasonably remedied within
such ninety (90) calendar day period;

(c) by either Party if the other Party is declared insolvent or bankrupt by a
court of competent jurisdiction, or a voluntary petition of bankruptcy is filed
in any court of competent jurisdiction by the other Party, or the other Party
makes or executes any assignment for the benefit of creditors.

(d) by DEPOMED, immediately, by giving MOVA written notice of such termination
as a result of any debarment, whether actual or threatened, or any conviction
which could result in debarment, whether it does so in fact or not; provided
that if such circumstance relates to an individual, MOVA may avoid such
termination by the immediate removal of such person from all tasks performed
pursuant to this Agreement and replacement of such person by another qualified
person.

 

– 20 –



--------------------------------------------------------------------------------

10.4 Effect of Termination. Upon termination of this Agreement for any reason
MOVA shall furnish to DEPOMED a complete inventory of all stock on hand of
work-in-progress for the manufacture of the Product and finished Product. Unless
otherwise agreed to between the Parties, all stock on hand as of the effective
date of termination of this Agreement shall be dealt with promptly as follows:

(a) Product manufactured and packaged pursuant to Purchase Orders from DEPOMED
shall be delivered by MOVA to DEPOMED, whereupon DEPOMED shall pay MOVA therefor
in accordance with the terms hereof;

(b) Work-in-progress commenced by MOVA against Purchase Orders from DEPOMED
shall be completed by MOVA and delivered to DEPOMED, whereupon DEPOMED shall pay
MOVA therefor in accordance with the terms hereof; and (c) Materials not
necessary to complete 10.3(b) above but having been ordered or purchased by MOVA
in accordance with DEPOMED´S then current twelve (12) months rolling forecast
shall be disposed of by MOVA or returned to DEPOMED at DEPOMED’s option and
expense. If MOVA terminates this Agreement under Section 10.3(a) herein, DEPOMED
shall reimburse MOVA for MOVA’s actual cost of such raw materials purchased by
MOVA in order to fulfill DEPOMED´s then current twelve (12) months rolling
forecast. Additionally, DEPOMED shall reimburse MOVA for any fees charged to
MOVA for the termination of such supply contracts for raw materials which MOVA
can only use for the manufacture of Products. In all other events of termination
and without prejudice to the above mentioned, the Party having given reason to
the termination shall bear the costs of disposal of raw materials and Active
Pharmaceutical Ingredient. Any credit balance owed to DEPOMED after application
to amounts due to MOVA shall be promptly paid to DEPOMED.

10.5 No Discharge of Obligations. Termination of this Agreement for any reason
shall not discharge either Party’s liability for obligations incurred hereunder
and amounts unpaid at the time of such termination.

10.6 Tooling. Upon any termination, MOVA shall after consultation with and upon
request by DEPOMED deliver to DEPOMED or a third party designated by DEPOMED all
tooling and equipment purchased and for which DEPOMED has remitted payment to
MOVA, with delivery costs to be borne by DEPOMED.

10.7 Conversion to Non-Exclusive Rights. In the event that MOVA fails to deliver
at least [***] of the Product volume per order for [***] consecutive months or
[***] of the sum of the Product ordered during such [***] consecutive months
(provided, that MOVA shall not be deemed to have failed to deliver any Product
during a calendar month, if delivery of such Product occurs within five business
days of the confirmed delivery date), for reasons other than those related to:
(i) DEPOMED, including, failure to diligently place the corresponding purchase
orders; (ii) DEPOMED’s failure to provide the Specifications or supplying Active
Pharmaceutical Ingredient; or (ii) due to a Force Majeure Event (which shall be
governed by Article 17); the exclusive manufacturing right granted to MOVA in
Section 2.1 of this Agreement shall immediately, and with

 

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

– 21 –



--------------------------------------------------------------------------------

notice to MOVA, become non-exclusive entitling DEPOMED to place orders for the
greater of (a) [***], or (b) the quantity of Product not delivered by MOVA,
provided however, that the requirements for Product will be adjusted to at least
[***] of its total requirements for Product at the later of (x) thirty (30) days
after MOVA has demonstrated to DEPOMED’s reasonable satisfaction that it is
capable of meeting such requirements and (y) subject to fulfillment by DEPOMED
of any reasonable Product volume purchase requirement in any secondary supplier
contract into which DEPOMED has entered. If DEPOMED exercises its right to use
an alternative supplier hereunder, MOVA shall cooperate in good faith with
DEPOMED’s reasonable requests relating to the provision of the Specifications,
SOPs, analytical tests, procedures and all other applicable documents to the
alternative supplier(s) designated by DEPOMED, which shall be entitled to use
the same for DEPOMED. The foregoing conversion shall not apply in the event that
the reason for the delay or shortfall was due to a failure of supply of API by,
or other fault of, DEPOMED. Promptly following execution and delivery of this
Agreement, MOVA shall propose a disaster recovery plan addressing catastrophic
loss of its ability to perform hereunder, with such plan to focus on minimizing
interruption of supply to DEPOMED. Such plan shall be subject to the reasonable
agreement of the Parties.

10.8 Second Source. DEPOMED shall be entitled to qualify a second source for
Product manufacture and related activities provided, however, that upon such
qualification DEPOMED shall not purchase more than an amount estimated in good
faith to be [***] of its annual requirements of Product from such source during
the term of this Agreement. The parties agree that DEPOMED will consider in good
faith any proposal from Patheon Inc. or any of its Affiliates to become
DEPOMED’s second source supplier. The implementation of this Section 10.8 shall
not limit DEPOMED’s rights under Section 10.7. DEPOMED’s rights pursuant to
Sections 10.7 and 10.8 shall be cumulative and not in substitution for each
other. The manufacturing party used pursuant to Section 10.7 may be the second
source qualified by DEPOMED pursuant to this Section 10.8, a different
manufacturer, or DEPOMED itself. MOVA shall provide reasonable assistance to
DEPOMED in qualifying a second source pursuant to this Section 10.8.

ARTICLE 11 – REGULATORY MATTERS

11.1 Regulatory Filings. DEPOMED shall be responsible for preparing and
submitting all documents necessary for maintaining the NDA including without
limitation adverse drug reaction reports and annual reports. MOVA shall use best
efforts to assist DEPOMED in complying with any arising requirements of the FDA
and any other regulatory authorities. MOVA agrees to comply with all reasonable
commitments made in the NDA and any supplement thereto regarding MOVA’s
manufacturing responsibilities as directed herein, provided that MOVA is
notified of such responsibilities and given an opportunity to review such
commitments with sufficient time prior to their being included in the submitted
document by DEPOMED and provided they are not inconsistent with the then
applicable Specifications. Any incremental costs as a result of the above are
subject to the price adjustments as provided in Section 5.3 herein.

 

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

– 22 –



--------------------------------------------------------------------------------

11.2 Compliance. DEPOMED shall be responsible for compliance of the
Specifications (including but not limited to the text and accuracy of any
labeling required by DEPOMED) with FDA standards. MOVA shall be responsible for
compliance of the manufacturing, processing, packaging procedures and testing
procedures with FDA standards, including those pertaining to cGMPs. Each Party
will provide reasonable assistance to the other, at no charge, if necessary to
respond to FDA audits, inspections, inquiries or requests concerning the
Product. DEPOMED employees present at the facility shall at all times adhere to
safety regulations, cGMPs and work schedule generally applicable to MOVA’s own
employees, provided that such DEPOMED employees are notified of the same.

11.3 Adverse Events Reporting and Product Information Requests.

(a) Adverse Reaction Reporting. During the term of this Agreement, MOVA shall
immediately but in any case within twenty-four (24) hours notify DEPOMED, by
facsimile or telephone, of any adverse drug experience involving the Product
that a responsible employee of MOVA becomes aware of.

(b) Product Information Requests. Information concerning any complaints,
inquiries and/or drug information requests from consumers, physicians, or other
third parties regarding the Product shall be forwarded to DEPOMED within
twenty-four (24) hours of MOVA’s receipt of the information and/or inquiry.
DEPOMED shall respond to such complaints and inquiries, if necessary, in
accordance with its usual and customary procedures. DEPOMED shall supply MOVA,
for MOVA’s information purposes only, with copies of its standard response
information for the Product as well as any updates thereto.

(c) Governmental Reports. DEPOMED shall be responsible for filing with the FDA
any required adverse reaction reports that it receives directly from third
parties and any adverse reaction reports that it receives through MOVA.

11.4 Cooperation. The Parties expect that any information concerning the Product
required by the FDA will be submitted by DEPOMED. If MOVA is required to submit
to the FDA any information concerning the Product as part of a FDA inspection or
audit in connection with the manufacture of the Product, DEPOMED will provide to
MOVA such documentation, data and other information as MOVA may require for
submission to the FDA. DEPOMED shall also provide, if required by the FDA,
information concerning its quality control procedures and marketing of the
Product and any other information reasonably requested by FDA. DEPOMED shall
provide its reasonable cooperation and consultation to MOVA in addressing any
issue raised by FDA concerning manufacture of the Product.

11.5 Compliance Audits. MOVA shall permit representatives of DEPOMED to conduct
audits to confirm MOVA’s compliance with cGMPs and Specifications upon
reasonable advance notice and subject to the provisions of Article 6. MOVA shall
notify

 

– 23 –



--------------------------------------------------------------------------------

DEPOMED within twenty-four (24) hours after it receives notice of an FDA audit
or inspection involving the Product, any component thereof, or any portion of
MOVA’s facility used or likely to be used in connection with the activities of
MOVA to be conducted under this Agreement, and shall allow DEPOMED to be present
and to participate in any such inspection. In each such case, whether or not
DEPOMED attended such audit or inspection provide to DEPOMED copies of any
resulting document of action (FDA Form 483 inspection observation report,
regulatory letters, etc.) resulting from these audits, which pertains to the
Product, any component thereof, or any portion of MOVA’s facility used or likely
to be used in connection with the activities of MOVA to be conducted under this
Agreement, within two (2) calendar days after receipt. Should either MOVA or
DEPOMED receive any such document of action, it shall so notify the other within
two (2) business days after receipt and shall provide to the other an
opportunity to the extent feasible under the circumstances, to provide input to
any response to any such document of action.

ARTICLE 12 – INTELLECTUAL PROPERTY

12.1 Trademarks and Labeling. MOVA shall affix labeling to the Product as
specified in the Specifications. That labeling shall bear one or more trademarks
to be designated by DEPOMED. Nothing contained herein shall give MOVA any right
to use any DEPOMED trademark except on Product for DEPOMED, and MOVA shall not
obtain any right, title or interest in any DEPOMED trademark by virtue of this
Agreement or its performance of services hereunder.

 

12.2 Inventions.

(a) For the term of this Agreement, DEPOMED hereby grants MOVA a non-exclusive,
paid-up, royalty-free, non-transferable license to DEPOMED’s Intellectual
Property which MOVA must use in order to perform the manufacturing services
under this Agreement.

(b) All Intellectual Property generated or derived by MOVA in the course of
performing the manufacturing services, to the extent it is specific to or is
based or relies upon the development, manufacture, use and sale of the Product,
shall be the exclusive property of DEPOMED.

(c) All Intellectual Property generated or derived by MOVA in the course of
performing the manufacturing services which is not specific to, or based or
reliant upon, the Product and which has application to manufacturing processes
or formulation development of drug products or drug delivery systems generally
shall be the exclusive property of MOVA (the “Broader Intellectual Property
Rights”). MOVA hereby grants DEPOMED, a non-exclusive, paid-up, royalty-free,
transferable license of MOVA’s Broader Intellectual Property Rights which
DEPOMED may use for the manufacture of the Product.

 

– 24 –



--------------------------------------------------------------------------------

(d) Each Party shall be solely responsible for the costs of filing, prosecution
and maintenance of patents and patent applications owned by it.

(e) Each Party shall give the other Party written notice, as promptly as
practicable, of all Inventions which can reasonably be deemed to constitute
improvements or other modifications of the Products or processes or technology
owned or otherwise controlled by such Party and a subject matter of this
Agreement.

(f) All rights and licenses granted under or pursuant to this Agreement by
either Party are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of the U.S. Bankruptcy Code or analogous provisions of Applicable
Law outside the United States, licenses of right to “intellectual property” as
defined under Section 101 of the U.S. Bankruptcy Code or analogous provisions of
Applicable Law outside the United States (hereinafter “IP”). The Parties agree
that each of them , as licensee of such rights under this Agreement, shall
retain and may fully exercise all of its rights and elections under the U.S.
Bankruptcy Code or any other provisions of Applicable Law outside the United
States that provide similar protection for IP. The Parties further agree that,
in the event of the commencement of a bankruptcy proceeding by or against MOVA
under the U.S. Bankruptcy Code or analogous provisions of Applicable Law outside
the United States, DEPOMED shall be entitled to a complete duplicate of (or
complete access to, as appropriate) any such IP and all embodiments of such IP,
which, if not already in DEPOMED’s possession, shall be promptly delivered to it
upon DEPOMED’s written request therefor.

12.3 Intellectual Property. Subject to Section 12.2, all DEPOMED’s Intellectual
Property shall be owned by DEPOMED and all MOVA Intellectual Property shall be
owned by MOVA. Neither Party has, nor shall it acquire, any interest in any of
the other Party’s Intellectual Property unless otherwise expressly agreed to in
writing. Neither Party shall use any Intellectual Property of the other Party,
except as specifically authorized by the other Party or as required for the
performance of its obligations under this Agreement.

ARTICLE 13 – RELATIONSHIP OF PARTIES

13.1 Independent Contractors. It is not the intent of the Parties hereto to form
any partnership or joint venture. Each Party shall, in relation to its
obligations hereunder, act as an independent contractor, and nothing in this
Agreement shall be construed to give such Party the power or authority to act
for, bind or commit the other Party in any way whatsoever.

13.2 Public Statements. MOVA and DEPOMED each agree not to disclose the terms of
this Agreement in any public statements, whether oral or written, including but
not limited to shareholder reports, communications with stock market analysts,
statements to other customers or prospective customers, press releases or other
communications with the media, or prospectuses, without the other Party’s prior
written consent, which shall not be unreasonably withheld or delayed, or as
required by Applicable Law. If possible,

 

– 25 –



--------------------------------------------------------------------------------

each Party shall give the other at least five (5) calendar days advance written
notice of a disclosure required by Applicable Law and will cooperate with the
other Party to minimize the scope and content of such disclosure.

ARTICLE 14 – WARRANTIES

14.1 MOVA’s Warranty. MOVA hereby represents and warrants as follows:

(a) The Product shall conform with the Specifications as set out in Schedule A
at the time of delivery to a common carrier pursuant to Section 3.1.

(b) MOVA shall comply in all material respects with Applicable Law. For purposes
of this Section 15.1(b), and without limiting the foregoing sentence, any
failure to comply with any Applicable Law that exposes DEPOMED to any sanction
or liability, or prevents DEPOMED from using the Product as intended, shall be
deemed to be a material noncompliance.

(c) MOVA shall maintain all required governmental permits, licenses, orders,
applications and approvals regarding the manufacturing of the Product, and MOVA
shall manufacture Product in accordance with all such permits, licenses, orders,
applications and approvals. Any expenses incurred to obtain special permits for
Product that MOVA would not have to acquire absent this Agreement will be
reimbursed by DEPOMED.

(d) Product shall, at the time it is shipped to DEPOMED (i) not be adulterated
or misbranded within the meaning of the Act, or within the meaning of any
applicable State or municipal laws in the U.S.A. and (ii) not be articles that
may not, under the Act or any other Applicable Law, be introduced into
interstate commerce.

(e) MOVA has full authority to enter into this Agreement, that it has no reason
to believe that its performance under this Agreement will infringe any third
party rights and that nothing contained in any other agreement prohibits or
restricts MOVA from entering into any part of this Agreement.

(f) MOVA represents as of the date of this Agreement and continuously during the
term of this Agreement that it and its employees, affiliates, and agents have
never been (i) debarred or (ii) convicted of a crime for which a person can be
debarred, under Section 335(a) or 335(b) of the Federal Food, Drug, and Cosmetic
Act (“Section 335(a) or (b)”). MOVA represents that it has never been and, to
the best of its knowledge after due inquiry, none of its employees, Affiliates,
or agents has ever been (i) threatened to be debarred or (ii) indicted for a
crime or otherwise engaged in conduct for which a person can be debarred, under
Section 335(a) or (b). MOVA agrees that it will promptly notify DEPOMED in the
event of any such debarment, conviction, threat, or indictment.

 

– 26 –



--------------------------------------------------------------------------------

14.2 DEPOMED’s Warranty. DEPOMED hereby represents and warrants as follows:

(a) The Active Pharmaceutical Ingredient shall, to the best of DEPOMED’s
knowledge, at the time it is shipped to MOVA, (i) not be adulterated or
misbranded within the meaning of the Act or within the meaning of any other
Applicable Law in which the definitions of adulteration and misbranding are
substantially the same as those contained in the Act; (ii) not be articles that
may not, under the Act or any other Applicable Law, statute or regulation, be
introduced into interstate commerce, (iii) comply with its specifications as
provided by DEPOMED and (iv) to the best of DEPOMED’s knowledge, the use of the
Active Pharmaceutical Ingredient for the manufacture of the Product does not
infringe third party intellectual property rights.

(b) As of the time that any Product produced hereunder is sold, DEPOMED will own
all rights to the Product trademarks and the Product labeling will meet
regulatory requirements.

(c) The manufacture, marketing and sale of the Product by or on behalf of
DEPOMED or its customers shall not, to the best of DEPOMED’s knowledge, infringe
any patent, trademark, trade secret or other proprietary right of any third
person.

(d) the Specifications for the Product are its or its Affiliate’s property, or
it or its Affiliates have the right to use the same, or such Specifications are
in the public domain, and that DEPOMED may lawfully disclose the Specifications
to MOVA ;

(e) the Specifications for the Product are consistent with the NDA for the
Product;

(f) the Product is the subject of an NDA approved by the U.S.A. Food and Drug
Administration;

(g) Specifications for the Product conform to all applicable cGMPs and
Applicable Law;

(h) the Products, if labeled and manufactured in accordance with the
Specifications and in compliance with Applicable Law, including, without
limitation cGMPs, (i) may be lawfully sold and distributed in every jurisdiction
in which DEPOMED markets such Products, (ii) will be fit for the purpose
intended, and (iii) will be safe for human consumption;

(i) DEPOMED has full authority to enter into this Agreement and that nothing
contained in any other agreement prohibits or restricts DEPOMED from entering
into any part of this Agreement.

(k) All material safety data sheets and other raw material, Active
Pharmaceutical Ingredient or any data supplied by DEPOMED to MOVA are accurate
to the best of DEPOMED’s knowledge. The Parties understand that MOVA will not do
analysis to verify the accuracy of such DEPOMED supplied data.

 

– 27 –



--------------------------------------------------------------------------------

14.3 No Implied Warranties. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT, MOVA AND DEPOMED MAKE NO REPRESENTATIONS AND EXTEND NO WARRANTIES OF
ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING, IN THE CASE OF MOVA, ANY EXPRESS
OR IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

ARTICLE 15 – ASSIGNMENT

Except as set forth in this Article, this Agreement, and all rights and
obligations hereunder, are personal to MOVA and shall not be assigned in whole
or in part by MOVA to any other person or company without the prior written
consent of DEPOMED, which consent shall not be unreasonably withheld.
Notwithstanding the foregoing, MOVA shall be entitled to assign this Agreement
to an Affiliate whose performance is guaranteed by MOVA or to a party which is
the successor to, or the assignee of, all or substantially all of MOVA’s
pharmaceutical business; provided, however, that any such successor or assignee
has agreed in writing to assume all of MOVA’s obligations under this Agreement.
DEPOMED may, without the consent of MOVA, assign this Agreement provided,
however, that DEPOMED shall give prior written notice of any assignment to MOVA.
Any assignee of DEPOMED to which it has sold or licensed rights to manufacture,
market or sell the Product in the Territory, which has assumed all of DEPOMED’s
obligations hereunder must be qualified and shall have (i) a financial condition
at the time of assignment at least comparable to that of DEPOMED as of the
Effective Date, and (ii) has neither been debarred by the FDA nor is otherwise
subject to an order of the FDA or a court of competent jurisdiction which would
prevent it from performing the obligations of DEPOMED hereunder. In the event of
any assignment pursuant to the provisions of this Article, the assigning Party
shall have no further obligations hereunder except: (i) to the extent the same
has accrued prior to such assignment or (ii) pursuant to the guarantee
obligation set forth above. The terms and conditions of this Agreement shall be
binding upon, and shall inure to the benefit of, the Parties hereto and their
respective successors and permitted assigns.

ARTICLE 16 – GOVERNING LAW AND DISPUTE RESOLUTION

Any controversy, claim or dispute arising out of or relating to this Agreement
or the breach thereof shall be settled, if possible, through good faith
negotiation between the Parties. Such good faith negotiations shall commence
promptly upon a Party’s receipt of notice of any claim or dispute from the other
Party and continue for a period of sixty (60) calendar days.

If such efforts are not successful, such controversy, claim or dispute relating
to, arising out of, or in any way connected with this Agreement or any term or
condition hereof, or the performance by either Party of its obligations
hereunder, whether before or after termination of this Agreement, except as
otherwise expressly provided in this Agreement, shall be finally resolved by
binding arbitration. Whenever a Party shall

 

– 28 –



--------------------------------------------------------------------------------

decide to institute arbitration proceedings, it shall give written notice to
that effect to the other Party. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Puerto Rico without
reference to any rules of conflicts of law or renvoi. Disputes shall be resolved
through arbitration before three (3) arbitrators. Such arbitration shall take
place in the vicinity of the non-triggering Party, and shall proceed in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”). Within seven (7) calendar days of either Party making a
demand for arbitration (or longer if the Parties so agree), DEPOMED and MOVA
shall each select one (1) arbitrator. A third arbitrator shall be selected by
the arbitrators selected by the Parties within thirty (30) calendar days of the
demand for arbitration. In the event that either Party shall fail to appoint its
arbitrator, or the two arbitrators selected by the Parties fail to appoint the
third arbitrator, in either case within the prescribed time period, then either
Party may apply to the AAA for the appointment of such arbitrator. The
determination of a majority of the panel of arbitrators shall be the decision of
the arbitrators and shall be binding regardless of whether one of the Parties
fails or refuses to participate in the arbitration; said determination shall be
enforceable by any court of competent jurisdiction. Each Party shall pay for the
arbitrator it selects with the cost of the third arbitrator being split equally
between the Parties. All other costs shall also be split equally between the
Parties. Either Party may enter any arbitration award in any court having
jurisdiction or may make application to any such court for a judicial acceptance
of the award and order of enforcement, as the case may be. The Parties’
agreement to submit to arbitration referred to herein shall in no way prevent
either Party from exercising its right to terminate this Agreement consistent
with the terms herein.

ARTICLE 17 – FORCE MAJEURE

Neither Party shall be liable to the other for default or delay in the
performance of its obligations under this Agreement, if such default or delay
shall be caused directly or indirectly by accident, fire, flood, riot, war,
weather, act of God, embargo, strike, failure or delay of usual sources of
supply of materials, or delay of carriers or governmental orders or regulations,
or complete or partial shutdown of plant by any of the foregoing causes or other
causes beyond its reasonable control, provided the same are not due to the
negligence or willful misconduct of such Party and provided further that any
such default, delay or failure shall be remedied by such Party as soon as
possible after the removal of the cause of such default, failure or delay.
Obligations to pay amounts due under this Agreement shall not be subject to the
forestated excuses. If due to force majeure MOVA is unable to supply DEPOMED
with the Product for a period exceeding one hundred and twenty (120) days then
DEPOMED shall have the right to terminate this Agreement without further cost
and with immediate effect and upon written notice to MOVA. At the end of the
first sixty (60) days during the persistence of the force majeure event MOVA
shall reasonably determine whether it will be able to resume supplying Product
at the end of such one hundred and twenty (120) days period and notify DEPOMED
in writing of such assessment. If MOVA has concluded that it will be unable to
resume supplying Product at the end of such period, DEPOMED shall have the right
to terminate this Agreement upon thirty (30) days written notice to MOVA without
further cost. MOVA will provide reasonable assistance during the technology
transfer for the Product upon termination due to force majeure.

 

– 29 –



--------------------------------------------------------------------------------

ARTICLE 18 – NOTICES

Unless otherwise provided herein, any notice required or permitted to be given
hereunder or any proposal for any modification of this Agreement (hereinafter
collectively referred to as the “Correspondence”) shall be faxed, mailed by
overnight mail, mailed by certified mail, postage prepaid, or delivered by hand
to the Party or the individual to whom such Correspondence is required or
permitted to be given hereunder. If mailed, any such Correspondence shall be
deemed to have been given five (5) business days from the date mailed, as
evidenced by the postmark at the point of mailing. If delivered by hand or fax,
any such Correspondence shall be deemed to have been given when received by the
Party to whom such Correspondence is given, as evidenced by written and dated
receipt of the receiving Party.

All Correspondence to MOVA shall be addressed as follows:

 

   MOVA Pharmaceutical Corporation    P.O. Box 8639    Caguas, Puerto Rico 00726
   Attention: President    Facsimile: (787) 258-1794 with a copy to:    Patheon,
Inc.    7070 Mississauga Road, Suite 350    Mississauga ON L5N 7J8    Attention:
General Counsel    Facsimile: (905) 812-6613

All Correspondence to DEPOMED shall be addressed as follows:

 

   Depomed, Inc.    1360 O’Brien Drive    Menlo Park, California 94025   
Attention: Vice President, Operations    Facsimile: (650) 462-9993
with a copy to:    Heller Ehrman LLP    4350 La Jolla Village Drive, 7th Floor
   San Diego, California 92122    Attention: Richard A. Kaufman, Esq.   
Facsimile: (858) 450-8499

Either Party may change the address to which any correspondence to it is to be
addressed by notification to the other Party as provided herein.

 

– 30 –



--------------------------------------------------------------------------------

ARTICLE 19 – CAPTIONS

The captions in this Agreement are solely for convenience of reference and shall
not be used for purposes of interpreting or construing the provisions hereof.

ARTICLE 20 – SEVERABILITY

Should any part or provision of this Agreement be held unenforceable or in
conflict with Applicable Law, the invalid or unenforceable part or provision
shall be replaced with a provision that accomplishes, to the extent possible,
the original business purpose of such part or provision in a valid and
enforceable manner, and the remainder of this Agreement shall remain binding
upon the Parties hereto.

ARTICLE 21 – WAIVER

No failure on the part of either Party hereto to exercise, and no delay in
exercising, any right, privilege or power hereunder shall operate as a waiver or
relinquishment of the provision giving rise thereto; nor shall any single or
partial exercise by either Party hereto of any right, privilege or power
hereunder preclude any other further exercise thereof, or the exercise of any
other right, privilege or power.

7

ARTICLE 22 – SURVIVAL

The provisions of Articles 1, 6 through 9, Sections 10.4, 10.5, 10.6, 10.7,
11.4, 11.5, Articles 12 through 13, 17 through 22 and 23 shall survive the
termination or expiration of this Agreement.

ARTICLE 23 – ENTIRE AGREEMENT

This Agreement, together with the Schedules hereto constitute the complete and
exclusive Agreement between the Parties hereto with reference to the subject
matter hereof, and no statement or agreements, oral or written, made prior to or
at the signing hereof shall vary or modify the written terms hereof, and neither
Party shall claim any modification or rescission from any provision hereof
unless such modification or rescission is in writing, signed by the other Party.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized representatives as of the day and year first
above written.

 

– 31 –



--------------------------------------------------------------------------------

MOVA Pharmaceutical Corporation     DEPOMED, Inc. By:  

/s/ Michael Harding

    By:  

/s/ John N. Shell

Name: Michael Harding     Name:   John N. Shell Title: COO     Title:   VP
Operations Date: June 13, 2006     Date:   June 19, 2006

 

– 32 –



--------------------------------------------------------------------------------

Schedule A

Specifications

Prior to the commencement of the commercial manufacturing of the Product under
this Agreement DEPOMED shall provide MOVA with copies of such portion of the
Specifications as are contained in the NDA for the Product. If the
Specifications provided are subsequently amended, the DEPOMED shall provide MOVA
with such revised Specifications. Upon acceptance of the revised Specifications
MOVA shall provide DEPOMED with a signed and dated receipt evidencing such
acceptance of the revised Specifications.

Schedule B

Commercial Production Fees

 

1. Per unit prices

A. The prices of Product are as follows:

[***]

 

[***]

                          

[***]

   [***]          [***]          [***]      

[***]

   [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]

[***]

[***]

[***]

[***]

[***]

 

2. Price Adjustments

[***]

 

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Schedule C

Quality Agreement

[TO BE ATTACHED AS SOON AS PRACTICABLE]



--------------------------------------------------------------------------------

Schedule D

Stability Testing Fees

1. Stability Annual Fee

The Stability Annual Fee will be [***].

 

2. Price Adjustments

[***]

 

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Schedule E

API CREDIT VALUE and MAXIMUM CREDIT VALUE

The API Credit Value and Maximum Credit Value shall be as follows:

 

[***]

   [***]    [***]    [***]

[***]

   [***]    [***]    [***]

 

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Schedule F

MONTHLY ACTIVE MATERIALS INVENTORY REPORT

 

TO:    DEPOMED INC. FROM:    MOVA PHARMACEUTICAL CORPORATION RE:    API monthly
inventory report pursuant to Section 4.10 of the Commercial Manufacturing
Agreement dated • (the “Agreement”)

 

 

 

Reporting month:  

 

      API on hand at beginning of month:  

 

   kg    (A) API on hand at end of month:  

 

   kg    (B) Quantity Received during month:  

 

   kg    (C) Quantity Dispensed1 during month:  

 

   kg    (A + C – B)         Quantity Converted during month:  

 

   kg    (total API in Products produced and not rejected, recalled or returned)
       

Capitalized terms used in this report have the meanings given to such terms in
the Agreement.

 

MOVA Pharmaceutical Corporation     DATE:  

 

Per:  

 

      Name:         Title:        

 

1 

Excludes any (i) API that must be retained by MOVA as samples, (ii) API
contained in Product that must be retained as samples, (iii) API used in
connection with testing (if applicable) and (iv) API received or consumed in
connection with technical transfer activities or development activities,
including, without limitation, any regulatory, stability, validation or test
batches manufactured during the month



--------------------------------------------------------------------------------

SCHEDULE G

REPORT OF ANNUAL ACTIVE MATERIALS INVENTORY

RECONCILIATION AND CALCULATION OF ACTUAL ANNUAL YIELD

 

TO:    DEPOMED INC. FROM:    MOVA Pharmaceutical Corporation RE:    API annual
inventory reconciliation report and calculation of Actual Annual Yield pursuant
to Section 4.10 of the Commercial Supply Agreement dated • (the “Agreement”)

 

 

 

Reporting Year ending:    

 

      API on hand at beginning of Year:    

 

   kg    (A) API on hand at end of Year:    

 

   kg    (B) Quantity Received during Year:    

 

   kg    (C) Quantity Dispensed2 during Year:    

 

   kg    (D) (A + C – B)           Quantity Converted during Year:    

 

   kg    (E) (total API in Products produced and not rejected, recalled or
returned)           API Credit Value:   $  

 

   /kg    (F) Target Yield:    

 

   %    (G) Actual Annual Yield:    

 

   %    (H) (( E/D) * 100)          

 

2 

Excludes any (i) API that must be retained by MOVA as samples, (ii) API
contained in Product that must be retained as samples, (iii) API used in
connection with testing (if applicable) and (iv) API received or consumed in
connection with technical transfer activities or development activities,
including, without limitation, any regulatory, stability, validation or test
batches manufactured during the Year.



--------------------------------------------------------------------------------

SCHEDULE H

EXCLUSIVE COMPONENT PURCHASING SUMMARY

[***]

[***]

[***]

[***]

 

 

***Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.